Case 4:17-cv-00181 Document 143-1 Filed on 06/05/20 in TXSD Page 1 of 1




                            BOOK PUBLISHING AGREEMENT


             This agreement hereby confirms that Michael J. Bynum ("Bynum") in
     1997 had retained Whit Canning ("Canning"), a sportswriter from Fort Worth,
     Texas, to write a feature story on E. King Gill and a sidebar story on the January
     2,1922, Dixie Classic, and three feature stories on Doak Walker, Matty Bell and
     Kyle Rote for use in a pair of books on Texas A&M and SMU football (the
     “Stories").
             Canning acknowledges that he was paid a initial fee of $2,500 in 1997 for
     these five Stories, with a future payment of $2,500 to be paid when the five
     Stories were to be published.
             Canning also acknowledges that the copyright, and all rights therein, both
     known and unknown, to these five Stories were assigned to Bynum when the five
     Stories were originally delivered in 1997 to Bynum, and that such assignment is
     final.
             Canning acknowledges that his work on the five Stories has been done on
     a "Work for Hire" basis and that all content in these five stories is original and
     was created entirely by Canning.
             Bynum now intends to publish the five Stories in a pair of books on Texas
     A&M and SMU football and has issued a second payment of $2,500 to Canning,
     which he acknowledges receiving. xX                  k
            This agreement is dated the A nay of                     2014.



     SIGNED BY:

     WITNESSED BY:


     AGREED AND ACCEPTED B'

                                                       a




                                                                              EXHIBIT
